Exhibit 10

 

 

 [alti20130705_8kex10img007.jpg]

 [alti20130705_8kex10img008.jpg]



 







CLIENT LEASE

(Renewal)

 

 

--------------------------------------------------------------------------------

 

THIS LEASE is made and entered into this July 1, 2013, by and between FLAGSHIP
ENTERPRISE CENTER, INC., an Indiana not-for-profit corporation (hereinafter
called “Landlord”), and ALTAIRNANO, (hereinafter called “Tenant”).

 

 

Witnesseth That:

 

 

Article I.

Leased Premises.

 

Section 1.01.     Lease and Description of Premises. Landlord, for and in
consideration of the rent, covenants, agreements and conditions stated herein,
does hereby lease to Tenant and Tenant does hereby lease from Landlord the
following described premises (hereinafter referred to as the “Leased Premises”)
situated in the Flagship Enterprise Center building located at 3019 Enterprise
Drive, Flagship Business Park, Anderson, Indiana 46013. Said Building which is
designated as the Flagship “A-1” (Accelerator) Building, consists of 70,000
square feet of space.

 

Section 1.02.      Additional Consideration to Tenant/Use of Equipment and
Shared Services. As additional consideration of Tenant’s payment of rent as
herein below provided, Landlord shall provide Tenant with the following
equipment and/or services:

 

 



 

(a)

Parking. Landlord shall provide Tenant with access to parking facilities, which
shall be subject to availability and Landlord’s parking facilities policies.
Handicapped parking is made available for those tenant/visitors with a handicap
parking pass only, all others may be towed or ticketed.



  

 
Page 1 of 15

--------------------------------------------------------------------------------

 

 







Article II.

Lease Term.

 

Section 2.01.     Renewal Lease Term. Unless sooner terminated under the
provisions hereof, the term of this Lease shall be for a period of one (1) year
(the “Renewal Term”), commencing on the 1st day of July, 2013, (hereinafter
referred to as the “Commencement Date”) and ending on the 30th day of June,
2014.

 

Section 2.02.      Lease Renewal. Tenant shall have the option to extend the
Lease Renewal Term for two (2) additional one (1) year terms. Upon renewal of
the first one-year term, commencing July 1, 2014 and ending June 30, 2015,
Tenant’s lease and payment terms shall remain unchanged. Upon renewal of the
second one-year renewal term, beginning July 1, 2015 and ending June 30, 2016,
Tenant shall pay as rent to Landlord a sum equal to that as set forth in
“Exhibit B,” as mutually agreed upon by both parties.

 

Section 2.03.     Provisions for Negotiation of Renewal. Parties shall commence
negotiations for a Renewal Term no sooner than ninety (90) days before the
expiration of the existing Term and such negotiations shall be completed no
later than thirty (30) days before the expiration of the existing Term.

 

Section 2.04.     Holding Over. In the event Tenant remains in possession of the
Leased Premises after the expiration of the agreed upon lease Term and/or
expiration of a Renewal Term, without the execution of a lease extension
agreement or exercise of a renewal option, Tenant’s lease will automatically be
extended for one additional one-year term and all terms of the Lease shall
continue unabated, excepting for the length of term as herein specified. Such
automatic lease extension tenancy may at any time be terminated by either party
upon ninety (90) days written notice given to the other party.

 

 

Article III.

Rental Payments.

 

Section 3.01.      Rent. Based upon negotiations between the parties, Tenant
shall pay, as rent, to Landlord, a sum equal to that as set forth in Exhibit
“B”. Such Rent shall be reviewed from each successive expiration date of the
lease.

 

Section 3.02.      Rent During Renewal Terms. The rental payments for any
Renewal Term shall be in the monetary sum mutually agreed to by the parties
prior to the commencement of the Renewal Term.

 

Section 3.03.      Payment of Utilities. Tenant shall pay all usage and other
monthly charges for all utility services rendered or furnished to or based upon
or in connection with the Leased Premises, including, but not limited to
electricity, gas, water/sewage, or other utility or service.

  

 
Page 2 of 15

--------------------------------------------------------------------------------

 

 

 

Section 3.04.      Payment of Grounds Maintenance. The Tenant shall assume
responsibility for all grounds maintenance and payment of costs for services
associated with such maintenance as set forth in Section 5.04.

 

Section 3.05.      Payment of Taxes on Real Estate and Personal Property.
Landlord covenants and agrees to assume and pay all real estate taxes, if any,
incurred and/or assessed against the real estate and improvements located on the
Leased Premises. Tenant covenants and agrees to assume and pay all personal
property taxes incurred and/or assessed against the personal property owned by
Tenant located on the Leased Premises.

 

Section 3.06.      Past Due Payments. In the event any rental payment or other
payment owing from Tenant to Landlord pursuant to this Lease shall become
overdue for a period in excess of ten (10) days, a late charge in the amount of
five percent (5%) of such overdue payment shall be paid by Tenant to Landlord,
which late charge shall be payable upon demand. Said late charge shall be in
addition to and not in lieu of any other remedy Landlord may have and any fee,
charge, payment and advancements landlord may be entitled to hereunder or by
law. In the event any rental payment or other payment owing from Tenant to
Landlord pursuant to this Lease shall become overdue for a period in excess of
twenty-five (25) days, such unpaid amounts shall bear interest from the due date
thereof to the date of payment at the rate of one and one-half percent (1½ %)
per month.

 

Section 3.07.      Place of Payments. All payments required to be paid, and all
statements required to be rendered by Tenant to Landlord shall be delivered to
Landlord at its address set forth in Section 15.01 hereof or to such other
address as Landlord specifies to tenant in accordance with such Section.

 

 

Article IV.

Use and Occupancy.

 

Section 4.01.      Use of Leased Premises. The Leased Premises in the office
area shall be used solely as office or laboratory research space. The Leased
Premises in the manufacturing area shall be used as manufacturing, research or
lab space. Tenant will have full access to and use of Tenant Space, and the
right to use and access all common areas within the Building on an “as
available” basis, subject to the Flagship Enterprise Center’s Building Rules and
Regulations, as amended or modified from time to time, which are incorporated by
reference into this Lease. Tenant hereby acknowledges receipt of the current
Building Rules and Regulations. Landlord shall provide to Tenant written notice
of any amendments or modifications to the Building Rules and Regulations, which
shall be effective with respect to Tenant after such notice has been given.
Tenant will not have access to any other areas within the Building, including
but not limited to the space of other tenants and Landlord’s executive offices.

 

Section 4.02.      Prohibition against Waste and Unlawful Uses. Tenant shall not
commit or allow any waste or damage to be committed on any portion of the Leased
Premises. Tenant shall not occupy or use or permit any portion of the Leased
Premises to be occupied or used for any business or purpose which is unlawful,
disreputable or deemed to be hazardous, or permit anything to be done which
would in any way significantly increase the cost of insurance coverage on the
Leased Premises or its contents.

 

 

 
Page 3 of 15

--------------------------------------------------------------------------------

 

 

 

Section 4.03.      Prohibition against Use or Storage of Hazardous Materials.
Tenant shall not maintain, store or use any other hazardous materials upon the
Leased Premises without Landlord’s written consent. Hazardous materials shall
mean any hazardous, toxic or radioactive substance, matter, material or waste
which is or becomes regulated by any federal, state or local law, ordinance,
order, rule, regulations, code or other governmental restriction or requirement
and includes, without limitation, asbestos, petroleum products and the terms
hazardous substance and hazardous waste as defined in CERCLA and RCRA, as each
may be amended. If any hazardous materials are necessary for the carrying on of
tenant’s business operations, notice of existence of such materials must be
given to Landlord, and Tenant shall retain such licenses as may be required to
handle, transport and dispose of such materials in accordance with local, state
and federal rules, regulations and laws.

 

Section 4.04.      Environmental Responsibility. Tenant must supply Landlord
Material Safety Data Sheets for all chemicals used by Tenant. Tenant must comply
with the OSHA and EPA requirements. Noise levels created by Tenant’s machinery
must not exceed a limit of 85 decibels or such noise level required by the
applicable zoning ordinance, whichever is lower. Tenant shall defend and hold
Landlord harmless from all fines, penalties and costs relating to any violation
or noncompliance with such laws and regulations.

 

Section 4.05.      Prohibition against Excessive Floor Loads. Tenant shall not
overload the floors of the Tenant Space beyond their designed weight-bearing
capacity. Landlord reserves the right to direct the positioning of all heavy
equipment, furniture and fixtures that Tenant desires to place in the Tenant
Space so as to distribute weight properly. Landlord may require the removal of
any equipment, furniture or fixtures that exceeds appropriate weight limits for
the Tenant Space.

 

Section 4.06.      Condition, Alterations and Additions. Tenant’s acceptance of
the Leased Premises on the Commencement Date shall be as is, where is and
without warranty of any kind as to zoning, condition, fitness for Tenant’s
business purpose or otherwise. Tenant assumes sole responsibility for examining
the Leased Premises prior to the Commencement Date to assure itself of the
Leased Premises’ compliance with this Lease and Tenant’s business purpose.
Tenant shall make no leasehold improvements, alterations or additions to any
part of the Leased Premises without the prior written consent of Landlord. All
such improvements, alterations and additions, excepting only unattached and
movable trade fixtures, shall be the sole property of Landlord.

 

Section 4.07.      Signage. Tenant’s placement of signage on the exterior south
wall of the building (facing interstate) and as free standing signage at the
northeast corner of the building have been approved. All additional signage,
whether installed on the interior or exterior of Leased Building shall be
subject to the written approval of Landlord which will not be unreasonably
withheld.

  

 
Page 4 of 15

--------------------------------------------------------------------------------

 

 

 

Article V.

Maintenance and Repairs.

 

Section 5.01.     Maintenance. Landlord, at Landlord’s expense, shall keep the
foundation, walls and other structural parts, including the roof, of the
building in reasonable order, condition and repair; provided, however, Landlord
shall not be responsible for making any repairs or replacements occasioned by
any act or negligence of Tenant, its employees, contractors, agents, invitees,
licensees or concessionaires. Tenant shall keep, maintain, replace and repair
the Leased Premises and every part thereof in good order, condition and repair,
including, but not limited to, interior and exterior electrical, mechanical and
utility equipment and systems; fixtures; and interior walls, floors and
ceilings.

 

Section 5.02.     Payment of Cleaning & Janitorial Service Expenses. Tenant
shall assume and pay all expenses for routine/customary cleaning and janitorial
services to keep the Leased Premises in a clean and orderly condition. Should
Tenant fail in this responsibility, Landlord reserves the right, but shall not
be obligated, to cause the Leased Premises to be cleaned and charges therefore
would be assessed to Tenant. Tenant shall assume and pay all expenses for
routine/customary cleaning and janitorial services to keep the Common Areas
within the Building in a clean and orderly condition. Tenants are responsible
for picking up after themselves in the common areas of the Building.

 

Section 5.03.      Snow Removal. Tenant shall assume and pay all expenses for
snow removal for Tenant’s parking and walkways to keep said property in a clean
and safe condition.

 

Section 5.04.      Lawn Care. Tenant shall pay all expenses for
routine/customary grounds and lawn care to keep said property in a clean and
groomed condition.

 

Section 5.05.      Notice. Tenant shall give Landlord prompt written notice of
the need for any maintenance, replacement or repairs which Landlord is obligated
to make under foregoing Section 5.01 and of any material damage to the Leased
Premises or any part thereof.

 

Section 5.06.      Access to Leased Premises. Landlord and its agents may retain
a pass key to the Leased Premises and shall have the right to enter the Leased
Premises at any and all times to service and inspect the Leased Premises. During
the period beginning sixty (60) days prior to the expiration of the Initial Term
or any Renewal Term (unless Landlord has already agreed to extend the Term of
this Lease), Landlord’s staff may enter the Leased Premises to show the Leased
Premises to prospective tenants.

 

 

 
Page 5 of 15

--------------------------------------------------------------------------------

 

 

 

Article VI.

Insurance and Indemnification.

 

Section 6.01.      Public Liability Insurance: Tenant. Tenant, at Tenant’s
expense, shall maintain in full force and effect throughout the Lease Term a
policy of general public liability insurance naming Landlord as an additional
insured and covering any and all claims for injuries to or death of persons and
damage to property occurring in or upon the Leased Premises, in an amount not
less than One Million Dollars ($1,000,000.00) for injury to or death of any one
person; Two Million Dollars ($2,000,000.00) for injury to or death of more than
one person in the same accident or occurrence; and Five Hundred Thousand Dollars
($500,000.00) for damaged property arising out of any one accident or
occurrence.

 

Section 6.02.      Insurance on Tenant’s Property. All Tenant’s fixtures,
equipment, merchandise or other personal property shall be kept at Tenant’s sole
risk and expense, and Tenant, at Tenant’s expense, shall maintain in full force
and effect throughout the Lease Term fire and extended coverage insurance on its
fixtures, equipment, merchandise and other personal property in or upon the
Leased Premises for its full insurable value on a replacement cost basis, if
obtainable, and if not obtainable, for the full amount of the estimated cash
value for such property.

 

Section 6.03.      Insurance on Leased Premises. Landlord shall maintain in full
force and effect throughout the Lease Term broad form fire and extended coverage
insurance on the Leased Premises and Landlord’s fixtures, equipment and personal
property, in, on or about the Leased Premises, for their full insurable value on
a replacement cost basis, if obtainable, and if not obtainable, for the full
amount of its actual cash value.

 

Section 6.04.      Waiver of Subrogation. Each of the parties hereto hereby
waives and releases any and all rights of recovery which it might have against
the other for any loss or damage, whether or not caused by any alleged
negligence of the other party, its agents, licensees or invitees, to the extent
that such loss or damage is or would be covered by any insurance required to be
maintained under this Lease. Each policy of insurance required under this Lease
shall contain an endorsement to such effect, so long as such endorsement is
available. Should either Landlord or Tenant be unable to procure such an
endorsement, the other party shall be relieved of carrying insurance with such
an endorsement and the foregoing provisions for waiver of right of recovery
against the other (right of subrogation) shall be of no further force or effect.

 

Section 6.05.     Tenant’s Indemnification. Unless caused or contributed to by
the gross negligence or willful misconduct of Landlord, its agents or employees,
Tenant assumes all risks and responsibilities for accidents, injuries or damages
to person or property and agrees to indemnify and hold Landlord harmless from
any and all claims, liabilities, losses, costs and expenses (including
attorneys’ fees) arising from or in connection with its, use or control of the
Leased Premises and any improvements thereon during the Lease Term or Tenant’s
breach of any term, covenant, condition or agreement to be observed by Tenant
under this Lease. Tenant shall be liable to Landlord for any damages caused by
gross negligence or willful misconduct to the Leased Premises and for gross
negligence or willful misconduct done by Tenant or any person coming on the
Leased Premises by the license or invitation of Tenant, express or implied
(except Landlord, its agents or employees).

  

 
Page 6 of 15

--------------------------------------------------------------------------------

 

 

 

Section 6.06.     Tenant’s Waiver of Claims. Landlord shall not be liable for,
and Tenant waives all claims against Landlord for, any injuries, damages
(including, but not limited to, consequential damages) or losses of or to
person, property or otherwise, sustained by Tenant and not covered by insurance,
unless resulting from Landlord’s gross negligence or willful misconduct. All
property of Tenant kept or stored in, upon or about the Leased Premises shall be
so kept or stored at the sole risk of Tenant; and Tenant shall hold Landlord
harmless from any claims, costs or expenses, including attorneys’ fees, arising
out of damage thereto, unless such claim arises out of grossly negligent or
willful misconduct on the part of Landlord, its agents and employees.

 

Section 6.07.      Certificates of Insurance. For each type of insurance which
Landlord or Tenant are required to maintain under this Lease, each shall furnish
the other an endorsed copy of such insurance policy showing that each such type
of insurance is in full force and effect and not cancelable without thirty (30)
days prior written notice to the other party.

 

 

Article VII.

Eminent Domain.

 

Section 7.01.      Legal Effect. If the whole or any part of the Leased Premises
is taken for public or quasi-public use by a governmental or other authority
having the power of eminent domain, or shall be conveyed to any such authority
in lieu of such taking, and if such taking or conveyance shall cause the
remaining part of the Leased Premises to be untenantable and inadequate for
Tenant’s Business, then Landlord or Tenant may, at their option, terminate this
Lease as of the date Tenant is required to surrender possession of the Leased
Premises by giving the other party notice of such termination. If a part of the
Leased Premises shall be taken or conveyed, but the remaining part is tenantable
and adequate for Tenant’s Business (as reasonably determined by Tenant, and with
notice of such determination given to Landlord within fifteen (15) days of any
such taking), then this Lease shall be terminated as to the part taken or
conveyed as of the date Tenant surrenders possession thereof; Landlord shall
make such repairs, alterations and improvements as may be necessary to render
the part not taken or conveyed tenantable; and the rent shall be reduced in
proportion to the part of the Leased Premises so taken or conveyed.

 

Section 7.02.      Payment of Award. All compensation awarded for such taking or
conveyance shall be the sole property of Landlord, without any deduction
therefrom for any present or future estate of Tenant, and Tenant hereby assigns
to Landlord all its right, title and interest in and to any such award;
provided, however, Tenant shall have the right to recover from such taking
authority, but not from Landlord, such compensation as may be awarded to Tenant
on account of moving and relocation expenses and depreciation to and removal of
Tenant’s property.

 

 
Page 7 of 15

--------------------------------------------------------------------------------

 

 

 

Article VIII.

Destruction and Damage.

 

Section 8.01.      Damage by Casualty. In the event of a fire or other casualty
in the Leased Premises, Tenant shall give prompt notice thereof to Landlord. If
the Leased Premises shall be partially destroyed by fire or other casualty so as
to render the Leased Premises partially or wholly untenantable, the Rent shall
be abated on the basis of leasable square footage remaining and occupied
thereafter, until such time as the Leased Premises are made fully fit for use by
Tenant; provided, however, that if gross negligence or willful misconduct of
Tenant, or its agents, employees or invitees shall have contributed to the cause
of such fire or other casualty, the Rental shall not be abated during the period
of restoration of the Leased Premises.

 

Section 8.02.      Restoration; Partial or Total Destruction of Building. In the
event the Building shall be partially or totally destroyed by fire or other
casualty, the same shall be repaired as soon as is reasonably possible, at the
expense of Landlord, unless Landlord shall elect to terminate this Lease as
hereinafter provided. If damage to the Leased Premises is to such extent that
the cost of restoration, as estimated by Landlord will exceed fifty percent
(50%) of the replacement value of the Leased Premises (including the building
standard improvements) or thirty percent (30%) of the replacement value of the
Building (exclusive of the foundation) in its condition just prior to the
occurrence of the damage, Landlord may, no later than the sixtieth (60th) day
following such damage, give Tenant notice that it elects to terminate this
Lease. If such notice shall be given:

 

(a)

This Lease shall terminate on the twentieth (20th) day following the giving of
said notice;

 

(b)

Tenant shall surrender possession of the Leased Premises on or before such
termination date; and

 

(c)

The rental provided hereunder shall be apportioned as of the date of such
termination and any Rental paid for any period beyond said date shall be
refunded to Tenant.

 

Unless Landlord so elects to terminate this Lease, Landlord shall proceed with
the restoration of the Leased Premises and/or the Building as soon as reasonably
possible. If the damage to the Building as the result of any casualty is such
that the Leased Premises cannot be used by Tenant for Tenant’s Business for a
period of three (3) or more months, as estimated by Landlord, either Landlord or
Tenant may cancel and terminate this Lease by giving notice of such termination
to the other party within thirty (30) days after the date of such casualty. In
such event of termination, all Rental shall be apportioned as of the date of
such termination and any Rental paid for any period beyond said date shall be
refunded to Tenant. In no event, however, shall Tenant have the right to cancel
or terminate this Lease if the gross misconduct or willful neglect of Tenant, or
its agents, employees or invitees shall have contributed to the cause of such
casualty.

  

 
Page 8 of 15

--------------------------------------------------------------------------------

 

 

 

Article IX.

Events of Default and Remedies.

 

Section 9.01.      Events of Default. The occurrence of any one (1) or more of
the following events shall be deemed to be an “Event of Default”:

 

(a)

The failure of Tenant to pay any installment of rent within thirty (30) days
after its due date;

 

(b)

The failure of Tenant to perform any other of its covenants under this Lease or
to comply with the Building Rules and Regulations within thirty (30) days after
written notice or demand therefore is served upon Tenant by Landlord;

 

(c)

The making by Tenants of an assignment for the benefit of creditors;

 

(d)

The levying of a writ of execution or attachment on or against the Leased
Premises or Tenant’s interest therein as the property of Tenant, and the same
not being released or discharged within sixty (60) days thereafter;

 

(e)

The institution of proceedings in a court of competent jurisdiction for the
reorganization, liquidation, voluntary or involuntary dissolution of Tenant, or
for its adjudication as a bankrupt or insolvent, or for the appointment of a
receiver of the property of Tenant, and said proceedings are not dismissed
within sixty (60) days after the institution of said proceedings; or

 

(f)

A mechanic’s lien or similar lien upon the Leased Premises or the building is
asserted of record in connection with work allegedly done in or about the Leased
Premises at the request or instance of Tenant, and the same is not removed by
Tenant, or adequate security for the satisfaction thereof deposited with
Landlord, within forty-five (45) days from the date any such lien was filed in
the office of the Recorder of Madison County, Indiana.

 

Section 9.02      Remedies. Upon the occurrence of an Event of Default, Landlord
shall have the option to:

 

(a)

Re-enter the Leased Premises with or without process of law, using such means as
may be necessary to remove all persons and property therefrom; and/or

 

(b)

Exercise any other right or remedy available to Landlord at law or in equity in
addition to or as an alternative to any of the other rights and remedies of
Landlord herein specified upon the occasion of any such Event of Default.

 

In the event that subsequent to an Event of Default, Landlord should relet the
Leased Premises or a portion thereof during the balance of the Term of this
Lease, the proceeds of such reletting, after deduction of all reasonable costs
incurred by Landlord in connection with repossession and reletting of the Leased
Premises (including without limitation, all legal fees, leasing commissions,
remodeling costs and similar expenses) shall be applied to satisfaction of
Tenant’s obligations hereunder. Landlord shall have the right to file suit to
recover any sums which have fallen due under this Lease from time to time on one
(1) or more occasions without being obligated to wait until the expiration of
the Term of this Lease. Alternatively, in the event Landlord should elect to
terminate this Lease, Landlord shall be entitled to recover forthwith as damages
from Tenant a sum of money equal to: (i) the cost of recovering possession of
the Leased Premises, (ii) the unpaid Rent owed at the time of such termination;
(iii) the balance of the Rent for the remainder of the term; and (iv) any other
sum of money or damages owed by Tenant to Landlord, less the fair market rental
value of the Leased Premises for the remainder of the term of this Lease.

  

 
Page 9 of 15

--------------------------------------------------------------------------------

 

 

 

Article X.

Subordination.

 

Section 10.01.   Subordination. Upon request by Landlord, this Lease shall
become subordinate to the lien of a mortgage given by Landlord, if such mortgage
provides that Tenant’s rights under this Lease and possession of the Leased
Premises shall not be disturbed as long as it performs its duties hereunder.
Tenant shall enter into any confirming subordination and non-disturbance
agreement such mortgagee may reasonably require.

 

 

Article XI.

Assignment and Subletting.

 

Section 11.01.   Assignment and Subletting. Tenant shall not assign or encumber
this Lease or any interest herein, or sublet the Leased Premises or any part
thereof, or permit the use of the Leased Premises or any part thereof by any
party other than Tenant, without the prior written consent of Landlord.

 

 

Article XII.

Covenant of Quiet Enjoyment.

 

Section 12.01.   Covenant of Quiet Enjoyment. Landlord covenants and warrants
that it has all necessary right, title and interest in the Leased Premises to
enter into this Lease and grant tenant the rights herein. Landlord agrees that
if Tenant performs all the covenants and agreements herein provided to be
performed by Tenant, Tenant shall, at all times during the Lease Term, have the
peaceable and quiet enjoyment of possession of the Leased Premises without any
manner of hindrance from Landlord or any persons claiming under Landlord subject
to the terms of any mortgage to which this Lease is subordinate or subordinated
to.

  

 
Page 10 of 15

--------------------------------------------------------------------------------

 

 

 

Article XIII.

Termination of Lease and Surrender of Leased Premises.

 

Section 13.01. Termination.   This Lease shall Terminate upon any one (1) of the
following occurrences:

 

(a)

Upon expiration of ten (10) days following written notice by Landlord to Tenant,
if Tenant continues to be in default in the performance of obligations of this
Lease required to be performed by Tenant;

 

(b)

Upon expiration of the Initial Term or any Renewal Term where no extension of
the Initial Term or Renewal Term has been negotiated;

 

(c)

Upon expiration of thirty (30) days following written notice by one party to the
other during any holdover period;

 

(d)

Upon expiration of thirty (30) days following written demand by Landlord to
Tenant, if Tenant continues to be more than Five Hundred Dollars ($500.00) in
arrears in the payment of monies due and owing Landlord’s list of recommended
Preferred Providers as listed in the Flagship Enterprise Center Building Rules
and Regulations as amended from time to time, for services rendered to Tenant.

 

(e)

Upon expiration of thirty (30) days following written notice of Landlord’s Board
of Director’s written findings that Tenant, despite written notice and provision
of a ninety (90) day period to cure, continues by its conduct to:

 



(i.)

depart in a material and significant manner from its business intentions, as
originally submitted to Landlord at commencement of the Initial Term;





(ii.)

fail to exercise due diligence in the execution of its business plan and/or
pursuit of its business objectives;

(iii.)

be absent from the Building for protracted periods without appropriate excuse or
justification;

(iv.)

violate the terms and provisions of the Articles of Incorporation of the
Flagship Enterprise Center, Inc.



 

Section 13.02. Surrender. At the termination or expiration of this Lease, Tenant
shall deliver the Tenant Space in good order and repair, ordinary wear and tear
excepted. Tenant shall not be required to surrender any of Tenant's trade
fixtures, equipment or personal property, unless permanently affixed to the
Tenant Space, provided that any trade fixtures, equipment or personal property
of Tenant not removed within forty-eight (48) hours following the termination or
expiration of this Lease shall be deemed abandoned and shall become the sole and
exclusive property of the Landlord. Tenant shall repair any damage to the Tenant
Space caused by removal of any trade fixtures, equipment, or personal property
of Tenant. In no event will Tenant have the right to hold over past the
termination of this Lease. Tenant acknowledges that time is of the essence and
that it is of critical importance for Landlord to have possession of the Tenant
Space upon the termination or expiration of this Lease. In the event Tenant does
not vacate the Tenant Space as required in this Lease, Landlord shall be
entitled to any and all remedies at law or in equity, including, without
limitation, the right to change locks on the building, remove all trade
fixtures, equipment or personal property from the Tenant Space and/or to
demolish all improvements in the Tenant Space, all which shall be without any
liability or claim against Landlord, which are hereby waived by Tenant.

  

 
Page 11 of 15

--------------------------------------------------------------------------------

 

 

 

Article XIV.

Enforcement Expenses.

 

Section 14.01.   Enforcement Expenses. In the event that either party hereto
shall be successful in enforcing against the other any remedy, legal or
equitable, for a breach of any of the provisions of this lease, there shall be
included in the judgment or any decree the reasonable expenses and attorney fees
of the successful party against the unsuccessful party.

 

 

Article XV.

Notices.

 

Section 15.01.   Notices. All notices and demands which may or are required to
be given by either party to the other hereunder shall be in writing and shall be
deemed to have been fully given two (2) days after being deposited with the
United States Postal Service, or its successor, as certified or registered mail,
postage prepaid, and addressed as follows:

 

 

 

To Tenant:

Altairnano
204 Edison Way
Reno, Nevada 89502

Attention: CEO

 

 





 



 

To Landlord:

Flagship Enterprise Center, Inc.
2701 Enterprise Drive
Anderson, Indiana 46013

Attention: President / CEO

 

 
Page 12 of 15

--------------------------------------------------------------------------------

 







 

or to such other address as either party may designate from time to time for
itself by notice similarly given. Any notice to be given may also be given by
personal delivery of the written notice to the person in charge of the business
operations at the Leased Premises at the time of such notice, and shall be
deemed effective as of the date such personal delivery is made.

 

 

Article XVI.

General Provisions.

 

Section 16.01.   Relationship of the Parties. Nothing herein contained shall be
deemed or construed by the parties hereto, nor by any third party, as creating a
relationship of principal and agent, partnership or joint venture between the
parties hereof, it being understood and agreed that nothing herein, no any acts
of the parties hereto, shall be deemed to create any relationship between the
parties hereto other than the relationship of Landlord and Tenant.

 

Section 16.02.   Provision for Non-Waiver. No delay or omission of the right to
exercise any power by either party shall impair any such right or power, or
shall be construed as a waiver of any default or as an acquiescence thereon. One
or more waivers of any covenant, term or condition of this Lease by either party
shall not be construed by the other party as a waiver of subsequent breach of
the same covenant, term or condition. Consent or approval by either party to or
of any act by the other party of a nature requiring consent or approval shall
not be deemed to waive or render unnecessary consent to or approval of any
subsequent similar act.

 

Section 16.03.   Recording Memorandum of Lease. Either party hereto, upon
written request of the other, shall join in the execution of a Memorandum of
Lease in proper form for recording or filing in the office of the Recorder of
Madison County, Indiana, which Memorandum shall set forth the existence of terms
of this Lease, with subordination of the leasehold interest to any mortgage by
the Landlord and such other terms as the parties may mutually agree upon.

 

Section 16.04.   Law of Indiana Governs. The laws of the State of Indiana shall
govern the validity, performance and enforcement of this Lease. The invalidity
or unenforceability of any provision of this Lease shall not affect or impair
any other provision.

 

Section 16.05.   Complete Agreement. The headings of the several articles of
sections contained herein are for convenience only and do not define, limit or
construe the contents of such articles and sections. All negotiations,
considerations, representations and understandings between the parties are
incorporated herein and may be modified or altered only by memorandum in writing
signed by the parties hereto.

  

 
Page 13 of 15

--------------------------------------------------------------------------------

 

 

 

Section 16.06.   Agreement Binding on Successor and Assigns. The covenants,
agreements and obligations herein contained shall extend to, bind and inure to
the benefit not only of the parties hereto, but their respective personal
representatives, heirs, successors and assigns.

 

Section 16.07.   Tenant’s Compliance with Rules and Regulations. Tenant agrees
to conduct its business and operations so as to comply with the Rules and
Regulations adopted by the Landlord.

 

 

IN WITNESS WHEREOF, the said parties have hereunto set their hands this 2nd day
of July, 2013.

 

 

 

 

ALTAIRNANO FLAGSHIP ENTERPRISE CENTER Tenant Lessor           BY: /s/ Michael
Canada   BY: /s/ Charles Staley   Michael Canada, VP E&O     Charles Staley    
  Charles Staley, President/CEO  

 



 
 

--------------------------------------------------------------------------------

 



 

 

EXHIBIT “A”

 

SITE DIAGRAM - Flagship Energy Systems Center

 

 

[alti20130705_8kex10img003.jpg]

 

 
Page 14 of 15

--------------------------------------------------------------------------------

 

 



 EXHIBIT “B”

 

RENT

 

 

 

Rent Calculation

 

During Lease Renewal Term, beginning July 1, 2013 and ending June 30, 2014,
Tenant shall pay to Landlord, with respect to each calendar year or fractional
calendar year, as the case may be, total rental payments in the monthly sum of
Twenty Thousand Four-Hundred and Sixteen Dollars and Sixty-Seven Cents
($20,416.67), being the product of the square footage of the Building (70,000 sq
ft) multiplied by the rent per square foot ($3.50), which is Two Hundred and
Forty-Five Thousand Dollars and Zero Cents ($245,000.00), divided by twelve (12)
months.

 

Tenant shall have the option to extend the Lease Renewal Term for an additional
one year period, beginning July 1, 2014 and ending June 30, 2015, with the same
lease and payment terms.

 

Tenant shall have the option to extend the Lease Renewal Term for a second
one-year period, beginning July 1, 2015 and ending June 30, 2016, with the
following change in lease/payment requirements: Tenant shall pay to Landlord,
with respect to each calendar year or fractional calendar year, as the case may
be, total rental payments in the monthly sum of Twenty-Two Thousand One-Hundred
and Sixty-Six Dollars and Sixty-Seven Cents ($22,166.67), being the product of
the square footage of the Building (70,000 sq ft) multiplied by the rent per
square foot ($3.80), which is Two Hundred and Sixty-Six Thousand Dollars and
Zero Cents ($266,000.00), divided by twelve (12) months.

 

Page 15 of 15